IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs July 21, 2009

     STATE OF TENNESSEE v. DARRELL TYWON LOCKRIDGE and
                 CHRISTOPHER ALLEN TURNER

                   Appeal from the Criminal Court for Davidson County
                          No. 2006-C-2626 Steve Dozier, Judge



                  No. M2008-01217-CCA-R3-CD - Filed February 24, 2010


Appellants, Darrell Tywon Lockridge and Christopher Allen Turner, were indicted by the
Davidson County Grand Jury in July of 2006 for attempted especially aggravated robbery and
attempted first degree murder. After a jury trial, Appellant Lockridge was convicted of
attempted second degree murder and attempted especially aggravated robbery. Appellant
Turner was found not guilty of attempted first degree murder but was convicted of attempted
aggravated robbery. Appellant Lockridge was sentenced to an effective twenty-year
sentence, and Appellant Turner received a nine-year sentence. Both Appellant Lockridge
and Appellant Turner appeal their convictions and sentences. After a review of the record,
we determine that the evidence is sufficient to support the convictions and that the trial court
properly sentenced both Appellants. Accordingly, the judgments of the trial court are
affirmed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which T HOMAS T. W OODALL and
R OBERT W. W EDEMEYER, JJ., joined.

David M. Hopkins, Nashville, Tennessee, for the appellant, Darrell Tywon Lockridge; and
Michael A. Colavecchio, Nashville, Tennessee, for the appellant, Christopher Allen Turner.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Victor S. Johnson, District Attorney General, Amy Eisenbeck and Rachel Sobrero,
Assistant District Attorneys General, for the appellee, State of Tennessee.
                                            OPINION

                                       Factual Background

       On August 7, 2006, Sean Turner,1 the victim, went to visit a friend named “Tree” in the
Edgehill Homes area of Nashville. Sean Turner worked with Tree and went to his house at around
9:00 p.m. to play video games and gamble. Sometime after midnight, Sean Turner left his friend’s
house and walked toward his car. Sean Turner was leaving because he had to get up to go to work
the next day and wanted to get home to his fiancee. Sean Turner was also out of money from
gambling. He had approximately two dollars and ten cents in his pocket.

        As he walked toward his car, he saw a group of young men standing around. Sean Turner
got into his car and started the engine. As he was backing out of the parking space, he turned to look
behind the car. At that time, he saw a flash and then saw Appellant Lockridge standing over him.
Appellant Lockridge pointed a gun at Sean Turner and told him to “set it out, drop it off.” The
victim thought that Appellant Lockridge was robbing him based on Lockridge’s statement.
Appellant Lockridge ordered Sean Turner to put his car into park. Sean Turner attempted to tell
Appellant Lockridge that he only had two dollars and ten cents in his pockets, but Appellant
Lockridge ordered Sean Turner to get out of the car. The victim refused to get out of the car.
Appellant Lockridge continued to point the gun at Sean Turner and nudged him in the left side with
the gun while continuing to order him out of the car.

        Sean Turner begged Appellant Lockridge not to shoot him. Appellant Lockridge insisted that
the victim was lying about not having any money but would not allow the victim to reach into his
pockets to prove it. Appellant Lockridge cursed at the victim and grabbed at the door handle. He
was unable to open the door. Suddenly, Appellant Lockridge looked up as if he had heard
something. Then, Appellant Lockridge stepped back and looked away. Sean Turner saw that as an
opportunity to drive away. The victim heard a gunshot and immediately could not feel his legs.
Sean Turner described his body as feeling “rocky” and claimed that he could not breathe. Appellant
Lockridge disappeared.

        Sean Turner was scared. He tried to leave but was unable to put his foot on the accelerator
to drive away. The victim tried to get out of the car but was unable to move so he opened the car
door and fell out of the car, screaming for help.

       About ten minutes later, a man approached Sean Turner, who was still lying on the ground.
The victim pleaded for help, but the man demanded to know what the victim was doing in the
neighborhood. The man did not render assistance; he continued to talk to the victim and question
him.


       1
          Because Sean Turner and Appellant Christopher Allen Turner have the same last name, we will
refer to Sean Turner by his full name or “the victim.”

                                                 -2-
         Then, Appellant Turner walked up to the victim, kicked him, and spit on him. Appellant
Turner produced a gun and told the victim that he “ought to finish [him] off.” Appellant Turner
pulled the hammer of the gun back to shoot the victim. The other man that was present stopped
Appellant Turner. Appellant Turner then went around to the passenger side of the victim’s car and
searched inside. Appellant Turner returned to where the victim was lying in the street and searched
the victim’s pockets. The two men then put Sean Turner back into his car. The victim promised not
to come back. The victim somehow managed to press the accelerator with his hand, causing the car
to roll into a fence. The victim fell out of the car again. Someone eventually saw that the victim was
shot and injured and called the police.

       As a result of the incident, the victim is paralyzed from the waist down. Appellants
Lockridge and Turner were indicted by the Davidson County Grand Jury in July of 2006 for one
count of attempted especially aggravated robbery and one count of attempted first degree murder.
The victim identified both Appellant Turner and Appellant Lockridge at trial.

        At the conclusion of a jury trial, Appellant Lockridge was convicted of attempted second
degree murder and attempted especially aggravated robbery. The trial court ordered Appellant
Lockridge to serve eleven years for the attempted second degree murder conviction and nine years
for the attempted especially aggravated robbery conviction, to be served consecutively, for a total
effective sentence of twenty years as a Range I, standard offender. Appellant Turner was found
guilty of attempted aggravated robbery and not guilty of attempted first degree murder. Appellant
Turner was sentenced to nine years as a Range II, multiple offender.

       After the denial of a motion for new trial, both Appellant Turner and Appellant Lockridge
seek a review of their convictions and sentences. Specifically, Appellants Turner and Lockridge
challenge the sufficiency of the evidence and the length of their sentences.

                                             Analysis
                                    Sufficiency of the Evidence

         On appeal, Appellant Lockridge contends that the evidence is insufficient to support his
convictions for attempted second degree murder and attempted especially aggravated robbery.
Specifically, he argues that there was no evidence that he “removed or attempted to remove anything
from [the victim’s] person or his automobile.” Further, Appellant Lockridge argues that the victim’s
trial testimony was “conflicting.” Appellant Turner argues on appeal that the evidence was
insufficient to support his conviction for attempted aggravated robbery because the “State failed to
prove that [Appellant Turner] was attempting to take any property belonging to the victim.” The
State asserts on appeal that the arguments of both Appellants are merely an “attack on the credibility
of the State’s witnesses” and that the evidence is sufficient to support the convictions.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to review
that claim according to certain well-settled principles. A verdict of guilty, rendered by a jury and
“approved by the trial judge, accredits the testimony of the” State’s witnesses and resolves all


                                                 -3-
conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked
with a presumption of innocence, the jury verdict of guilty removes this presumption “and replaces
it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the
burden of proof rests with the defendant to demonstrate the insufficiency of the convicting evidence.
Id. The relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Harris, 839 S .W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from
reweighing or reevaluating the evidence when considering the convicting proof. State v. Morgan,
929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn.
Crim. App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier
of fact from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions concerning
the credibility of the witnesses and the weight and value to be given to evidence, as well as all factual
issues raised by such evidence, are resolved by the trier of fact and not the appellate courts. State
v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).


                                       A. Appellant Lockridge

                           1. Attempted Especially Aggravated Robbery

        First, on appeal, Appellant Lockridge challenges his conviction for attempted especially
aggravated robbery. When a defendant is charged with the attempted commission of a crime, there
must be evidence that the defendant “[has acted] with the kind of culpability otherwise required for
the offense” or “[has acted] with intent to cause a result that is an element of the offense, and
believes the conduct will cause the result without further conduct on the person’s part; . . .” T.C.A.
§ 39-12-101(a)(1), (2). Criminal attempt also occurs when the defendant “[a]cts with the intent to
complete a course of action or cause a result that would constitute the offense, under the
circumstances surrounding the conduct as the person believes them to be, and the conduct constitutes
a substantial step toward the commission of the offense.” T.C.A. § 39-12-101(a)(3).

       Especially aggravated robbery is “the intentional or knowing theft of property from the
person of another by violence or putting the person in fear” that is accomplished with a deadly
weapon and results in the victim suffering serious bodily injury. T.C.A. §§ 39-13-401(a), -403(a).

        After a review of the evidence, we conclude that the evidence introduced at trial was
sufficient to demonstrate that Appellant Lockridge committed the offense of attempted especially
aggravated robbery. The victim testified at trial as to the events that occurred the evening that he
was shot. He testified that Appellant Lockridge approached him as he was in his car, wielding a gun,
and requesting that the victim “set it out.” Appellant Lockridge tried to gain access to the inside of
the victim’s car and made demands of the victim while pointing a gun at him. The victim testified


                                                  -4-
that he tried to comply with Appellant Lockridge’s demands and that he was scared. In fact, the
victim stated that there was no doubt in his mind that he was being robbed. The facts support the
conviction for attempted especially aggravated robbery.

                               2. Attempted Second Degree Murder

         Next, Appellant Lockridge challenges the sufficiency of the evidence for his attempted
second degree murder conviction. His attack on the conviction is based mostly on an attack of the
credibility of the victim. Second degree murder is the knowing killing of another. T.C.A. §
39-13-210(a)(1). In order to convict Appellant Lockridge of attempted second degree murder, the
State was required to prove that Appellant Lockridge acted with the intent to cause the knowing
killing of another, believing his conduct would cause the result without further conduct on his part.
T.C.A. §§ 39-12-101(a)(2), 39-13-210(a).

         By challenging the inconsistencies in the victim’s testimony, Appellant invites this Court to
reassess the trial evidence and substitute our own inferences and credibility determinations for those
of the jury. We reject the invitation, as we must, pursuant to our circumscribed standard of appellate
review. A jury verdict approved by the trial court accredits the State’s witnesses and resolves all
conflicts in the evidence in the State’s favor. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

        The testimony at trial showed that Appellant Lockridge pointed a gun at the victim’s face
while the victim begged Appellant Lockridge not to shoot him. When the victim tried to drive away,
he heard a gunshot, was wounded, and immediately could not feel his legs. Further, the victim
identified Appellant Lockridge as one of the perpetrators at trial. From the proof, the jury could have
found that Appellant Lockridge’s conduct was reasonably certain to cause the victim’s death and that
Appellant Lockridge intended to kill the victim based upon the use of a deadly weapon, his threats,
and the seriousness of the wounds inflicted to the victim, who is now paralyzed from the waist down.
State v. Inlow, 52 S.W.3d 101, 104-05 (Tenn. Crim. App. 2000); State v. Elder, 982 S.W.2d 871,
875-76 (Tenn. Crim. App. 1998). In other words, the proof offered at trial would be sufficient for
the jury to convict Appellant Lockridge of the attempted second degree murder of the victim beyond
a reasonable doubt. Appellant Lockridge is not entitled to relief on the basis of sufficiency of the
evidence.

                                          Appellant Turner

         Appellant Turner was convicted of attempted aggravated robbery. He argues on appeal that
the evidence was insufficient to sustain the conviction. Aggravated robbery is “the intentional or
knowing theft of property from the person of another by violence or putting the person in fear,” that
is either “[a]ccomplished with a deadly weapon or by display of any article used or fashioned to lead
the victim to reasonably believe it to be a deadly weapon; or [w]here the victim suffers serious bodily
injury.” T.C.A. §§ 39-13-401(a), -402(a).




                                                 -5-
        According to the record on appeal, the victim testified at trial that, after he was shot,
Appellant Turner approached him while he was lying on the ground next to his car. Appellant
Turner pointed a gun at him and told him that he “ought to finish him off.” Then, Appellant Turner
searched the victim’s pockets and looked inside his car. These facts are sufficient to show that
Appellant Turner took a substantial step toward committing aggravated robbery and that he intended
to commit the crime. The evidence is sufficient to support Appellant Turner’s conviction. He is not
entitled to relief on this issue.

                                              Sentencing

        Appellant Lockridge and Appellant Turner challenge their sentences on appeal. Both argue
that the trial court erred in applying enhancement factors to increase their sentences above the
minimum in the range. The State disagrees, arguing that the trial court “was entitled to impose
sentences within the applicable range.”

        “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo review
on the record of the issues. The review shall be conducted with a presumption that the
determinations made by the court from which the appeal is taken are correct.” T.C.A. §
40-35-401(d). “[T]he presumption of correctness ‘is conditioned upon the affirmative showing in
the record that the trial court considered the sentencing principles and all relevant facts and
circumstances.’” State v. Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008) (quoting State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991)). “If . . . the trial court applies inappropriate mitigating and/or
enhancement factors or otherwise fails to follow the Sentencing Act, the presumption of correctness
fails.” Id. at 345 (citing State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App. 1992)). We are
to also recognize that the defendant bears “the burden of demonstrating that the sentence is
improper.” Ashby, 823 S.W.2d at 169.

         In making its sentencing determination, the trial court, at the conclusion of the sentencing
hearing, first determines the range of sentence and then determines the specific sentence and the
appropriate combination of sentencing alternatives by considering: (1) the evidence, if any, received
at the trial and the sentencing hearing; (2) the presentence report; (3) the principles of sentencing and
arguments as to sentencing alternatives; (4) the nature and characteristics of the criminal conduct
involved; (5) evidence and information offered by the parties on the enhancement and mitigating
factors; (6) any statistical information provided by the administrative office of the courts regarding
sentences for similar offenses, (7) any statements the defendant wishes to make in the defendant’s
behalf about sentencing; and (8) the potential for rehabilitation or treatment. T.C.A. §§
40-35-210(a), (b), -103(5); State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995).

        When imposing the sentence within the appropriate sentencing range for the defendant:

        [T]he court shall consider, but is not bound by, the following advisory sentencing
        guidelines:



                                                  -6-
        (1) The minimum sentence within the range of punishment is the sentence that should
        be imposed, because the general assembly set the minimum length of sentence for
        each felony class to reflect the relative seriousness of each criminal offense in the
        felony classifications; and

        (2) The sentence length within the range should be adjusted, as appropriate, by the
        presence or absence of mitigating and enhancement factors set out in §§ 40-35-113
        and 40-35-114.

T.C.A. § 40-35-210(c) (emphasis added). However, the weight given by the trial court to the
mitigating and enhancement factors are left to the trial court’s discretion and are not a basis for
reversal by an appellate court of an imposed sentence. Carter, 254 S.W.3d at 345. “An appellate
court is . . . bound by a trial court’s decision as to the length of the sentence imposed so long as it
is imposed in a manner consistent with the purposes and principles set out in sections -102 and -103
of the Sentencing Act.” Id. at 346.

        “The amended statute no longer imposes a presumptive sentence.” Carter, 254 S.W.3d at
343. As a result of the amendments to the Sentencing Act, our appellate review of the weighing of
the enhancement and mitigating factors was deleted when the factors became advisory, as opposed
to binding, upon the trial court’s sentencing decision. Id. at 344. Under current sentencing law, the
trial court is nonetheless required to “consider” an advisory sentencing guideline that is relevant to
the sentencing determination, including the application of enhancing and mitigating factors. Id. The
trial court’s weighing of various mitigating and enhancement factors is now left to the trial court’s
sound discretion. Id.

        To facilitate appellate review, the trial court is required to place on the record its reasons for
imposing the specific sentence, including the identification of the mitigating and enhancement
factors found, the specific facts supporting each enhancement factor found, and the method by which
the mitigating and enhancement factors have been evaluated and balanced in determining the
sentence. See id. at 343; State v. Samuels, 44 S.W.3d 489, 492 (Tenn. 2001). If our review reflects
that “the trial court appl[ied] inappropriate mitigating and/or enhancement factors or otherwise
fail[ed] to follow the Sentencing Act, the presumption of correctness fails” and our review is de
novo. Carter, 254 S.W.3d at 345.

                                         Appellant Lockridge

        Appellant Lockridge was convicted as a Range I, standard offender of attempted second
degree murder and attempted especially aggravated robbery, both Class B felonies. See T.C.A. §§
39-12-107(a), 39-13-210(c), 39-13-403(b) . For a Class B felony, Appellant Lockridge was subject
to a sentence of “not less than eight (8) nor more than (12) years” for each conviction. T.C.A. §
40-35-112(a)(2). As noted, the trial court sentenced Appellant Lockridge to nine years for attempted
second degree murder and eleven years for attempted especially aggravated robbery.



                                                   -7-
         The trial court applied several enhancement factors. The trial court found that Appellant
Lockridge allowed the victim to be treated with exceptional cruelty during the commission of the
offense. See T.C.A. § 40-35-114(5). The trial court applied this factor to both convictions, noting
that Appellant Lockridge attacked an unarmed victim without provocation and shot the victim while
he begged for his life, leaving the victim to bleed in the street. Further, the trial court found that the
personal injuries inflicted upon the victim were particularly great. See T.C.A. § 40-25-114(6). The
trial court applied this factor to the attempted second degree murder conviction. Next, the trial court
determined that Appellant Lockridge possessed or employed a firearm during the commission of the
offense and applied this factor to the attempted second degree murder conviction. See T.C.A. § 40-
35-114(9). The trial court also noted that Appellant Lockridge had two prior juvenile convictions
that would have constituted felonies if committed by an adult. See T.C.A. § 40-35-114(16).

         Appellant Lockridge complains that the trial court improperly determined that the victim was
treated with exceptional cruelty or that the injuries suffered by the victim were particularly great.
Further, Appellant Lockridge argues that there was no weapon found and that the victim stated he
did not see who shot him. We disagree. The testimony in the record indicated that the victim was
paralyzed from the waist down. Certainly permanent paralysis that prevents the victim from
walking and using the lower half of his body is a “particularly great” injury. Moreover, the victim
testified that he fell out of the car, was unable to move after he was shot, and Appellant Lockridge
walked away. The proof supports the application of these enhancement factors. Finally, as stated
above, the enhancement factors are advisory. The trial court properly followed the sentencing
procedures. Appellant Lockridge is not entitled to relief from his sentences.

                                          Appellant Turner

        Appellant Turner was convicted as a Range II, multiple offender of attempted aggravated
robbery, a Class C felony. T.C.A. § 39-12-107(a), 39-13-402(b). As a Range II, multiple offender
convicted of a Class C felony, Appellant Turner was subject to a sentence in the range of six to ten
years. T.C.A. § 40-35-112(a)(3). As noted, the trial court sentenced Appellant Turner to nine years
for his conviction.

        The trial court applied several enhancement factors, but Appellant Turner complains about
the application of factor (6) and factor (11). The trial court found that the injuries inflicted on the
victim were particularly great because the victim was permanently paralyzed. See T.C.A. § 40-35-
114(6). The trial court also found that the felony resulted in serious bodily injury and the defendant
has been previously convicted of a felony that resulted in death or serious bodily injury. See T.C.A.
§ 40-35-114(11). The trial court relied on the injuries suffered by the victim to support this
enhancement factor, including the fact that Appellant Turner held a gun to the victim’s face and
threatened to kill him, coupled with Appellant Turner’s prior conviction for attempted second degree
murder. After a review of the record, we determine that the trial court properly applied these
advisory enhancement factors to enhance Appellant Turner’s sentence from six years to nine years.
Even if the trial court had misapplied these two enhancement factors challenged by Appellant
Turner, the trial court found that four additional enhancement factors applied to Appellant Turner


                                                   -8-
that were not challenged on appeal and would support the enhancement of Appellant Turner’s
sentence.2 Appellant Turner is not entitled to relief on this issue.

                                           Consecutive Sentencing

       Finally, Appellant Lockridge argues that the trial court improperly ordered him to serve his
sentences consecutively. Specifically, he contends that the trial court improperly determined that
he was a dangerous offender. The State disagrees.

         Under Tennessee Code Annotated section 40-35-115(a), if a defendant is convicted of more
than one offense, the trial court shall order the sentences to run either consecutively or concurrently.
A trial court may impose consecutive sentencing upon a determination that one or more of the
criteria set forth in Tennessee Code Annotated section 40-35-115(b) exists. This section permits the
trial court to impose consecutive sentences if the court finds, among other criteria, that:

        (4) The defendant is a dangerous offender whose behavior indicates little or no regard
        for human life, and no hesitation about committing a crime in which the risk to
        human life is high; . . . .

T.C.A. § 40-35-115(b). When imposing a consecutive sentence, a trial court should also consider
general sentencing principles, which include whether or not the length of a sentence is justly
deserved in relation to the seriousness of the offense. See State v. Imfeld, 70 S.W.3d 698, 708 (Tenn.
2002). The imposition of consecutive sentencing is in the discretion of the trial court. See State v.
Adams, 973 S.W.2d 224, 230-31 (Tenn. Crim. App. 1997).

        If the trial court rests its determination of consecutive sentencing on the basis of a defendant's
status as a “dangerous offender,” the court must make two additional findings, as required by State
v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995). Imfeld, 70 S.W.3d at 708. First, the trial court
must find that an extended sentence is necessary to protect the public from further criminal conduct
by the defendant, and, second, it must find consecutive sentencing to be reasonably-related to the
severity of the offenses. Wilkerson, 905 S.W.2d at 939.

         The trial court herein considered the applicable statutes and case law, including the required
Wilkerson factors, prior to making the following findings: the trial court found that consecutive
sentencing was warranted, finding that the “defendant is a dangerous offender whose behavior
indicated little or no regard for human life, and no hesitation about committing a crime in which the
risk to human life is high.” The trial court relied on the fact that the victim was “severely injured”
during the attack that was “severe.” Further, Appellant Lockridge’s “lack of acknowledgement [sic]
for his actions further demonstrate his potential to commit additional crimes.” He noted Appellant’s
statement that it was “just a big misunderstanding” without “acknowledging his violent actions, his


        2
            The trial court also applied enhancement factors (1), (5), (13), and (16). See T.C.A. § 40-35-114.


                                                       -9-
use of a weapon, and his severe indifference to this victim were the cause of the life-altering injuries
to this victim.” Finally, the trial court found that the sentence was necessary to protect the public.
From the record, we determine that the trial court correctly applied the Wilkerson factors on the
record. The record does not preponderate against the imposition of consecutive sentencing.
Appellant Lockridge is not entitled to relief on this issue.

                                             Conclusion

        For the foregoing reasons, the judgments of the trial court are affirmed.




                                                ___________________________________
                                                JERRY L. SMITH, JUDGE




                                                 -10-